            Case 4:20-cv-00158-BRW Document 1 Filed 02/18/20 Page 1 of 8

                                                                                   FILED
                                                                           E.Asr~·RSN.DISTRICT COURT  ...,
                                                                                      DISTRICT ARKANSAS
                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

                                                                                                       ERK
LAUREN MCALISTER


vs.                                    No. 4:20-cv-~-/3/t.u..J


U.S. PIZZA COMPANY, INC. This case assigned to District
                                 and to Magistrate Judge_~~--1r---
                                  ORIGINAL COMPLAINT


       COMES NOW Plaintiff Lauren McAlister ("Plaintiff'), by and through her attorneys

April Rheaume and Josh Sanford of the Sanford Law Firm, PLLC, and for her Original

Complaint against Defendant U.S. Pizza Company, Inc. ("Defendant"), she does hereby

state and allege as follows:

                                 I.        INTRODUCTION

       1.      This is an action for wages owed. Defendant owns and/or operates

several U.S. Pizza restaurants in Arkansas. Defendant employed Plaintiff as a server at

its restaurant in Maumelle.

       2.       Plaintiff spent more than 20% of her time performing non-tipped duties for

Defendant such as taking phone and drive-thru orders, cleaning, preparing food, rolling

silverware, and folding boxes. Because Plaintiff spent more than 20% of her time

performing non-tipped duties for Defendant, Defendant was required to pay Plaintiff at

least minimum wage for that time.

       3.       Defendant required Plaintiff to perform work that was unrelated to her

tipped duties, such as sweeping floors, cleaning bathrooms, and washing windows, for

which Defendant paid Plaintiff less than minimum wage.
                                             Page 1 of8
                            Lauren McAlister v. U.S. Pizza Company, Inc.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
        Case 4:20-cv-00158-BRW Document 1 Filed 02/18/20 Page 2 of 8



      4.     Defendant's policies violate the Arkansas Minimum Wage Act ("AMWA")

and the Fair Labor Standards Act ("FLSA") because Plaintiff was not compensated at

the statutory minimum wage.

                        II.          JURISDICTION AND VENUE

      6.     This is an action brought by Plaintiff for violations of the FLSA, 29 U.S.C. §

201 et seq. and the AMWA, Ark. Code Ann. § 11-4-201, et seq.

      7.     Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest and costs, including reasonable attorneys' fees, within

the applicable statutory limitations period as a result of Defendant's failure to pay

minimum wages under the FLSA and the AMWA.

      8.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

      9.     This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action; accordingly, this state cause of

action would be expected to be tried with the federal claim in a single judicial

proceeding. This Court therefore has pendent jurisdiction over Plaintiff's AMWA claim

pursuant to 28 U.S.C. § 1367(a).

      10.    The acts complained of herein were committed and had their principal

effect against Plaintiff within the Central Division of the Eastern District of Arkansas.

Therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

       11.   Venue lies properly within this Court under 28 U.S.C. § 1391 (b )(1) and

(c)(2), because Defendant's principle place of business is within the Eastern District of

                                               Page 2 of8
                              Lauren McAlister v. U.S. Pizza Company, Inc.
                                U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                           Original Complaint
         Case 4:20-cv-00158-BRW Document 1 Filed 02/18/20 Page 3 of 8



Arkansas, and Defendant therefore "resides" in this district.

                                  Ill.       THE PARTIES

       12.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       13.     Plaintiff, as an employee of Defendant, was engaged in commerce or in

the production of goods for commerce.

       14.     Defendant U.S. Pizza Company, Inc., is an Arkansas for-profit corporation

that owns and operates several U.S. Pizza restaurants in Pulaski County.

       15.     Defendant operates the U.S. Pizza restaurant located at 109 Commons

Drive, Maumelle, Arkansas 72113.

       16.     Defendant's registered agent for service of process is Kelli S. Enlow, who

may be served at 271 0 Kavanaugh Boulevard, Little Rock, Arkansas 72205.

       17.     Defendants employ two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce.

       18.     Defendants' annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) for each of the three years preceding the filing of this Complaint.

       19.     During each of the three years preceding the filing of this Complaint,

Defendants continuously employed at least four (4) employees.

       20.     Defendant was Plaintiff's employer within the meaning of the FLSA, 29

U.S.C. § 203(d), and theAMWA, A.C.A. § 11-4-203, at all times relevant to this lawsuit.

                                              Page 3 of8
                             Lauren McAlister v. U.S. Pizza Company, Inc.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                          Original Complaint
         Case 4:20-cv-00158-BRW Document 1 Filed 02/18/20 Page 4 of 8



                              IV.     FACTUAL ALLEGATIONS

       21.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       22.     Plaintiff was employed by Defendant as an hourly, non-exempt server at

U.S. Pizza during the time period relevant to this lawsuit.

       23.     Defendant pays its servers less than the statutory minimum wage. Instead

of paying the required minimum wage, Defendant takes advantage of the tip credit

allowed by 29 U.S.C. § 203(m) and Ark. Code Ann. § 11-4-212.

       24.     As a server, Plaintiffs performed both duties that generated tips, such as

delivering food to customers ("tipped work"), and duties that did not generate tips, such

as taking phone and drive-thru orders, preparing food, folding boxes, or washing dishes

("non-tipped work").

       25.     Defendant does not distinguish between time spent by servers on tipped

work and time spent by servers on non-tipped work.

       26.     Taking phone and drive-thru orders, folding boxes, washing dishes and

other non-tipped duties are a regular part of servers' jobs. Non-tipped duties occupy

approximately forty percent of servers' time.

       27.     Plaintiff's non-tipped work includes both duties that are related to Plaintiff's

tipped occupation, such as making tea and rolling silverware; and duties that are

unrelated to Plaintiff's tipped occupation, such as sweeping the floors and parking lot,

washing windows, and cleaning restrooms.

       28.     Defendant paid Plaintiff the same rate-below the applicable minimum

wages-for both tipped work and non-tipped work.

                                              Page4 of8
                             Lauren McAlister v. U.S. Pizza Company, Inc.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                          Original Complaint
         Case 4:20-cv-00158-BRW Document 1 Filed 02/18/20 Page 5 of 8



       29.    As a result of the policies put in place by Defendant, Plaintiff was often

required to perform non-tipped work for less than minimum wage.

       30.    Plaintiff is entitled to the return of her tips and wages and compensation

based on the standard minimum wage for all hours spent on non-tipped work.

                            V.      FIRST CLAIM FOR RELIEF
                                 (Fair Labor Standards Act)

       31.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

       32.    At all relevant times, Plaintiff has been entitled to the rights, protection,

and benefits provided by the FLSA.

       33.    At all relevant times, Plaintiff has been an "employee" of Defendant as

defined by 29 U.S.C. § 203(e).

       34.    At all relevant times, Defendant was an "employer" of Plaintiff as defined

by 29 U.S.C. § 203(d).

       35.    At all relevant times, Defendant willfully failed and refused to compensate

Plaintiff for all hours worked at the standard minimum wage under the FLSA because it

failed to distinguish between time that Plaintiff spent on tipped work and time she spent

on non-tipped work.

       36.    Defendant's     violations    entitle    Plaintiff   to      compensatory   damages

calculated as the full amount of wages owed at the minimum wage of $7 .25 per hour

less the amount of wages actually received.

       37.    Defendant's violations entitle Plaintiff to liquidated damages pursuant to 29

U.S.C. § 216(b) of an amount equal to compensatory damages.


                                             Page 5 of8
                            Lauren McAlister v. U.S. Pizza Company, Inc.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
         Case 4:20-cv-00158-BRW Document 1 Filed 02/18/20 Page 6 of 8



       38.    Plaintiff is entitled to an award of her attorney's fees and court costs

pursuant to 29 U.S.C. § 216(b).

                          VI.    SECOND CLAIM FOR RELIEF
                             (Arkansas Minimum Wage Act)

       39.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

       40.    At all relevant times, Plaintiff was entitled to the rights, protection and

benefits provided by the AMWA.

       41.    At all relevant times, Plaintiff was an "employee" of Defendant, as defined

by Ark. Code Ann. § 11-4-203(3).

       42.    At all relevant times, Defendant was an "employer'' of Plaintiff as defined

by Ark. Code Ann.§ 11-4-203(4).

       43.    Defendant failed to pay Plaintiff the minimum wages required under the

AMWA for non-tipped work.

       44.    Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       45.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages and costs, including reasonable

attorney's fees provided by the AMWA for all violations which occurred beginning at

least three (3) years preceding the filing of this Complaint.

       46.    Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the AMWA, and, as a result

thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount


                                             Page 6of8
                            Lauren McAlister v. U.S. Pizza Company, Inc.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
         Case 4:20-cv-00158-BRW Document 1 Filed 02/18/20 Page 7 of 8



equal to the amount of unpaid overtime premium pay and unpaid minimum wages

described above pursuant to Ark. Code Ann.§ 11-4-218.

       47.      Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, she is entitled to an award of

prejudgment interest at the applicable legal rate.

                               VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Lauren McAlister respectfully prays

as follows:

       A.       That Defendant be summoned to appear and answer this Complaint;

       B.       That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to her;

       C.       A declaratory judgment that Defendant's practices violate the FLSA, 29

U.S.C. § 201, et seq., and the regulations at 29 C.F.R. § 516, et seq.;

       D.       A declaratory judgment that Defendant's practices violate the AMWA, Ark.

Code Ann.§ 11-4-201, et seq., and the relating regulations;

       E.       Judgment for damages for all unpaid minimum wage compensation,

overtime compensation, and unreimbursed expenses owed to Plaintiff under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. §

516, et seq.;

       F.       Judgment for damages for all unpaid minimum wage compensation,

overtime compensation, and unreimbursed expenses owed to Plaintiff under the AMWA,

Ark. Code Ann. § 11-4-201, et seq. and the relating regulations;

       G.       Judgment for liquidated damages pursuant to the Fair Labor Standards

                                             Page 7 of8
                            Lauren McAlister v. U.S. Pizza Company, Inc.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
            Case 4:20-cv-00158-BRW Document 1 Filed 02/18/20 Page 8 of 8



Act, 29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an

amount equal to all unpaid minimum wage compensation, overtime compensation, and

unreimbursed expenses owed to Plaintiff during the applicable statutory period;

       H.       Judgment for liquidated damages pursuant to the AMWA, Ark. Code Ann.

§ 11-4-201, et seq., and the relating regulations;

       I.       For a reasonable attorneys' fee, costs, and interest; and

       J.       Such other relief as this Court may deem just and proper.

                                                      Respectfully submitted,

                                                      PLAINTIFF LAUREN McALISTER

                                                     SANFORD LAW FIRM, PLLC
                                                     ONE FINANCIAL CENTER,
                                                     650 S. SHACKLEFORD SUITE 411
                                                     LITTLE ROCK, ARKANSAS 72211
                                                     TELEPHONE: (501) 221-0088
                                                     FACSIMILE: (888) 787-2040
                                                                           ~
                                                      April Rhe ume
                                                      Ark. Bar o. 2015208
                                                      april@sanfordlawfirm.com

                                                                .··.~b
                                                                '   .

                                                                    <
                                                            S     ford
                                                                r No. 2001037




                                             Page 8 of8
                            Lauren McAlister v. U.S. Pizza Company, Inc.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
